El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El presente es nn recurso de apelación interpuesto contra orden de la Corte de Distrito de San Juan denegando can-celación de la inscripción de escritura de compraventa en el registro de la propiedad.
En juicio seguido ante la Corte de Distrito de San Juan, por Manuel Rossy v. Juan Mollfulleda, Damiana Huertas y la Sucesión Cussó sobre cobro de honorarios, dicha corte, a moción de la parte demandante, dispuso entre otras cosas, por orden de 26.de mayo de 1906, se librara mandamiento al registrador de la propiedad para que tomara anotación de la prohibición de enajenar o gravar una finca de 200 cuerdas, ochenta de ellas sitas en el barrio de Cuevas de Trujillo Alto y las ciento veinte restantes en el barrio de Sabana Llana de Río Piedras, pertenecientes todas a Damiana Huertas.
En el pleito de que se deja hecho mérito recayó senten-cia contra los demandados en 23 de enero de 1907 y para ejecutarla procedió el marshal en 13 de diciembre del mismo año a la subasta de la finca de 80 cnerdas, parte de la de 200 de Damiana Huertas, cuya finca fué adjudicada a Don Luis Campillo; pero no habiéndose podido dar posesión de ella a Campillo, convinieron Rossy, Campillo y Mollfulleda, como representante éste de su esposa Damiana Huertas, en que se dejara sin efecto el remate celebrado.
Sin que aparezca justificado en el récord que tuviera lugar otra subasta, Mollfulleda presentó escrito a la Corte de Dis-trito de San Juan en 25 de julio del año próximo pasado, solicitando fuera cancelada la inscripción hecha en el Regis-tro de la propiedad de San Juan, tomo 17 de Río Piedras, *21de la escritura de venta de nna finca de 120 cnerdas adjudi-cada, según Mollfnlleda, a Eossy por precio de $100, bajo colindancias falsas e imaginarias, la que no existía en la juris-dicción de Eío Piedras, por más que así se suponía.
Tal pretensión fné denegada por orden, cuya feolia no ■consta y esa es la orden recurrida por Mollfnlleda.
Admitiendo como reales y positivos los tedios de subas-ta-, adjudicación y otorgamiento de la escritura de venta de la finca de 120 cuerdas a favor de Eossy, con' su inscripción en el registro, opinamos qne la cancelación de esa inscrip-ción no puede ordenarse, ya porque Eossy no fia prestado su consentimiento para ello, ya porque a falta de dicto con-sentimiento, no se ta alegado y probado en forma debida razón legal qne la autorice. (Arts. 79 y 82 de la Ley Hipotecaria.)
Por las razones expuestas, debe confirmarse la orden ape-lada.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.